539 S.E.2d 640 (1999)
350 N.C. 843
STATE of North Carolina
v.
Jeffrey Clayton KANDIES.
No. 197A94-3.
Supreme Court of North Carolina.
August 19, 1999.
David K. Williams, Jr., Greensboro, Eric J. Foster, for Kandies.
Edwin W. Welch, Special Deputy Attorney General, Garland N. Yates, District Attorney, for State.

ORDER
Upon consideration of the petition filed by Defendant in this matter for a writ of certiorari to review the orders of the Superior Court, Randolph County, the following order was entered and is hereby certified to the Superior Court of that County:
"Denied by order of the Court in conference, this the 19th day of August 1999."